DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Response to Arguments


Applicant’s arguments, see pages 11-14, filed 3/17/2022, with respect to claims 1-17 have been fully considered and are persuasive in light of the current amendments.  The rejection of said claim has been withdrawn. 

Reasons for Allowance



Claims 1-18 are allowed.




The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a flexible flat cable, comprising: a plate-shaped first insulation portion comprising an insulating material; a first ground, a second ground, and a third ground disposed at predetermined intervals on a first surface of the first insulation portion; at least one first signal transmission line positioned between the first ground and the second ground and disposed on the first surface of the first insulation portion; at least one second signal transmission line positioned between the second ground and the third ground and disposed on the first surface of the first insulation portion; a first second insulation portion comprising an insulating material disposed on at least a portion of a top surface of the first ground, at least a portion of a top surface of the first signal transmission line, at least a portion of a top surface of the second ground and at least a portion of the first surface of the first insulation portion; a second second insulation portion comprising an insulating material disposed on at least a portion of the top surface of the second ground, at least a portion of a top surface of the second signal transmission line, at least a portion of a top surface of  the third ground and at least a portion of the first surface of the first insulation portion, wherein the second second insulation portion is separated from the first second insulation portion by the second ground and the top surfaces of the first ground, the second ground, -2-BAE et al.Atty Docket No.: JAR-0912-0269 Appl. No. 16/749,419 Response to OA dated 12/20/2021 the third ground, the first signal transmission line and the second signal transmission line face a same direction; a conductive adhesive layer configured to enclose the first insulation portion, the first second insulation portion, and the second second insulation portion; and a shielding portion comprising a shielding material adhered to the outside of the conductive adhesive layer.
Regarding Claim 14, the cited prior art of record does not teach or fairly suggest a flexible flat cable, comprising: a plate-shaped first insulation portion comprising an insulating material; a first ground, a second ground, and a third ground disposed at predetermined intervals on a first surface of the first insulation portion; a first power line and a first signal transmission line positioned between the first ground and the second ground and disposed on the first surface of the first insulation portion; a second signal transmission line positioned between the second ground and the third ground and disposed on the first surface of the first insulation portion; a first second insulation portion comprising an insulating material disposed on at least a portion of a top surface of the first ground, at least a portion of a top surface of the first power line, at least a portion of a top surface of the first signal transmission line,  at least a portion of a top surface of the second ground, and at least a portion of the first surface of the first insulation portion; a second second insulation portion comprising an insulating material disposed on at least a portion of the top surface of the second ground, at least a portion-6-BAE et al.Atty Docket No.: JAR-0912-0269 Appl. No. 16/749,419Response to OA dated 12/20/2021of a top surface of the second signal transmission line, at least a portion of a top surface of the third ground and at least a portion of the first surface of the first insulation portion, wherein the second second insulation portion is separated from the first second insulation portion by the second ground and the top surfaces of the first ground, the second ground, the third ground, the first power line, the first signal transmission line and the second signal transmission line face a same direction; a conductive adhesive layer configured to enclose a portion of the first ground and the first second insulation portion, a portion of the second ground, and a portion of the first second insulation portion and the third ground; a shielding portion comprising a shielding material adhered to the outside of the conductive adhesive layer; a bonding sheet disposed at a lower surface of the first insulation  portion; a first mesh copper layer partially overlapping a lower surface of the bonding sheet; a non-conductive adhesive layer configured to enclose side surfaces of the first ground and the third ground, a side surface of the first insulation portion, and the first mesh copper layer; and a third insulation portion comprising an insulating material adhered to the outside of the non-conductive adhesive layer.
Regarding Claim 17, the cited prior art of record does not teach or fairly suggest a method of making a flexible flat cable, the method comprising: preparing a copper thin film layer on a plate-shaped first insulation  portion; etching at least a portion of the copper thin film layer to form, on a first surface of the first insulation portion, a first ground, a second ground, a third ground, a first signal transmission line between the first ground and the second ground, and a second transmission line between the a second ground and the third ground; -8-BAE et al.Atty Docket No.: JAR-0912-0269 Appl. No. 16/749,419 Response to OA dated 12/20/2021 punching a portion corresponding to the first ground, the second ground and the third ground, stacking a first second insulation portion comprising an insulating material to enclose the first signal transmission line and to be provided on at least a portion of a top surface of the first ground, at least a portion of a top surface of the second ground and at least a portion of the first surface of the first insulation portion; stacking a second second insulation portion comprising an insulating material to enclose the second signal transmission line and to be provided on at least a portion of a top surface of the second ground, at least a portion of a top surface of the third ground and at least a portion of the first surface of the first insulation portion, wherein the second second insulation portion is separated from the first second insulation portion by the second ground and the top surfaces of the first ground, the second ground, and the third ground face a same direction, stacking and pressing a first conductive adhesive layer adhered to a lower surface of a first shielding portion on the first ground, the second ground, the first second insulation portion, the second second insulation portion, and the third ground; and stacking and pressing a second conductive adhesive layer adhered to an upper surface of a second shielding portion beneath the first insulation portion to connect both side ends of the second conductive adhesive layer to both side ends of the first conductive adhesive layer.
	Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-13 & 18 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. Each of claims 15-16 depends either directly or indirectly upon claim 14 and thus is allowable for at least the same reasons.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847